Citation Nr: 0211807	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-07 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


FINDINGS OF FACT


1.  The veteran had been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  There is medical evidence which reflects that the 
veteran's bilateral hearing loss and tinnitus are the result 
of service. 


CONCLUSIONS OF LAW

1.  Disability due to bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  Disability due to tinnitus was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

On November 9, 2000, the President of the United States 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000." Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). The Act reaffirms and 
clarifies the duty of the Secretary of Veterans Affairs to 
assist claimants in developing evidence pertinent to their 
claims for VA benefits. It eliminates the previous 
requirement that a claim be well-grounded before VA's duty to 
assist arises. The Act requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the Secretary's assistance 
would aid in substantiating the claim. 

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
March 2000 statement of the case (SOC) and December 2001 
supplemental (SOC), provided to the veteran, specifically 
satisfy the requirement at § 5103A of the new statute in that 
they clearly notify the veteran of the evidence necessary to 
substantiate his claim; specifically, the need for records 
showing treatment of the claimed conditions during military 
service and competent clinical evidence showing the current 
bilateral hearing loss and tinnitus are related to a disease 
or injury which began during military service or was 
manifested to a compensable degree within one year of 
discharge.  The veteran was afforded a thorough VA 
examination.  The veteran was clearly advised of the parties' 
respective duties in the collection of evidence by letter 
dated in March 1999.  No further assistance is necessary to 
comply with the requirements of this new legislation or any 
other applicable rules or regulations regarding the 
development of the pending claim.

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2001), discussed below, then operates to 
establish when a hearing loss can be service connected.   
Hensley at 159.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2001).


C.  Evidence

Service medical records reveal that the veteran underwent a 
physical examination in June 1943, which indicated the 
veteran's hearing was 15/15 bilaterally.  The veteran 
underwent a discharge physical examination in November 1945 
that showed his hearing was 15/15 bilaterally in whispered 
voice.  Treatment records are negative for complaints or 
treatment for hearing loss or ear injury.

VA Adjudication Form 526 indicates that the veteran filed a 
claim for disability compensation in December 1945, claiming 
a concussion and left ear injury from a 3-inch shell in July 
1945.  The veteran indicated that in July 1945 he had been 
treated by a corpsman for these complaints.

NAVPERSON-553, the veteran's separation record, indicates 
that he had foreign and/or sea service during World War II.  
The record reflects that he served on the USS Detroit.

On a VA medical certificate in December 1945, it was reported 
that the veteran had had a concussion injury of the left ear.  
In an April 1949 statement, W. N. H., D.O., reported that the 
veteran had approximately 10 percent loss of hearing in his 
left ear.  

Subsequent post-service records show that the veteran was 
seen on an outpatient basis at VA Medical Center in Dallas, 
Texas.  The veteran sought a consultation for a hearing aid 
in October and December 1998.  When the veteran was seen 
October, he provided a medical history of progressive hearing 
loss since World War II that was now worse.  He also 
complained of noise in his ears.  The diagnostic impression 
was hearing loss.


A July 1999 B. audiogram indicates via a graph approximately 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
70
75
LEFT
25
35
55
75
70

L.E.W. submitted a letter dated in February 2000, which 
discloses that he served with the veteran aboard the USS 
Detroit between 1943 and 1945.  During this time L.E.W. 
became aware that the veteran functioned as a hot shell man 
and a 3-inch gun was routinely shot while the veteran was 
below the barrel.

W.T. H., D.O., stated in an April 2000 prescription form, 
that the veteran needed a hearing aid due to hearing loss 
from an old injury during war (concussion from shell).  The 
veteran submitted a statement with this form that described 
injuries sustained on the USS Detroit.  He stated that he was 
assigned duties as the hot shell man during firing of 3-inch 
artillery guns.  While performing his duties, a gun was fired 
directly above his head and as it did, he experienced 
"severe noise levels, causing his hat to be blown off and 
the cotton plugs to be blown from his ears."  The veteran 
states that he reported to sick bay at that time.  He 
contends that his current hearing loss is directly linked to 
the concussion of the gun blast and excessive noise levels 
experienced during the event.

The veteran testified in a personal hearing at the RO in May 
2001.  The testimony indicates as follows:

The veteran served as a baker and hot shell man on a 3-inch 
gun.  He would dispose of the hot brass after the gun was 
fired.  (Transcript (T.) at p. 2).  There were four 3-inch 
guns on each side and as the guns rotated, the veteran would 
rotate around, which put me underneath the barrel of the 
other gun.  (T. at p. 3).  There was only one incident in 
particular where the gun was fired directly over his head.  
This was not supposed to happen.  (T. at p. 7).  He did not 
have any ear protection other than cotton and a steel helmet.  
(T. at p. 9).  He went to sick bay for treatment and they 
looked at the ears and after the fungus by washing them out.  
The veteran went often for treatment to have his ears flushed 
out.  The veteran had no problems with hearing loss or 
tinnitus prior to service.  (T. at p. 3).  He filed for 
hearing loss shortly after getting out of service in 1945.  
(T. at p. 4).  This was a claim for an ear infection, but he 
was having trouble with hearing and tinnitus then as well.  
(T. at pp. 4, 6-7, 10).  A couple of doctors have told him 
that his hearing loss was from acoustic trauma while he was 
in service.  (T. at p. 4).  The ringing in the ears began 
after the firing of the guns.  The ringing is bad and it is 
now constant.  (T. at p. 5). 

The veteran underwent a VA physical examination in May 2001.  
He provided a medical history of noise exposure from 3-inch 
guns aboard ship.  His current complaints were bilateral 
constant tinnitus and bilateral hearing loss.  He stated that 
both disorders began right after he was released from service 
and had become progressive in recent years.  He described the 
tinnitus as very loud.  Review of the veteran's service 
medical records indicated that the veteran had normal hearing 
at the time he was released from active duty in 1945.

The otologic examination was unremarkable.  Both tympanic 
membranes were clear.  The audiogram indicated mild to severe 
bilateral predominantly sensorineural hearing loss with 
speech reception threshold at 30 decibels (dB) on the right 
and 26 dB on the left.  The speech discrimination score was 
84 percent on the right and 92 percent on the left.  
Tympanometry was normal.  On the authorized audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No data
40
60
70
70
LEFT
No data
35
60
70
70

The average pure tone threshold was 60 for the right ear and 
59 for the left ear.  The diagnoses were bilateral high 
frequency sensorineural hearing loss and bilateral constant 
tinnitus.  The examining physician opined that both the 
veteran's hearing loss and tinnitus were presbycusis, i.e., 
age related.  The physician was unable to find anything in 
the veteran's record to substantiate service-connected 
hearing loss or tinnitus.  

Dr. C-S. H., a private physician, indicated by letter dated 
in December 2001, that he had seen the veteran in his office 
and examined him.  He performed audiometric testing and found 
that the veteran had sensorineural hearing loss with tinnitus 
in both ears.  Dr. H. stated that the veteran's hearing loss 
was in the high frequency, indicative of noise induced 
hearing loss.  He further stated that the veteran had a 
history of loud noise exposure during his service with the 
military.  Dr. H. recommended a hearing aid evaluation.

II.  Analysis

The Board notes initially that the veteran did not allege in 
his application, his personal testimony, or any statements in 
support of his claim, that he was engaged in combat during 
his service.  Nor does L.E.W., who served with the veteran on 
the USS Detroit, allege that he had knowledge of the 
particular injury and that it occurred in combat with the 
enemy.  The Board notes that the brief history from a 
December 1945 medical certificate indicates that the veteran 
had "combat duty."  However, a review of the veteran's 
separation document indicates only that the veteran engaged 
in foreign and/or sea service during World War II; there is 
no clear indication that the veteran had combat service.  
Accordingly, the Board finds that the objective evidence 
indicates that the veteran did not engage in combat with the 
enemy and therefore 38 U.S.C.A. § 1154(b) is not for 
application.

Audiometric examinations from July 1999 and May 2001 
demonstrate that the veteran meets the criteria under 
38 C.F.R. § 3.385 for a hearing disability.  Both the VA 
examination and Dr. C-S.H.'s examination show disabling 
hearing loss.  Although the audiometric examination results 
are consistent with only slight variation in pure tone 
thresholds, the VA examiner's opinion is in direct conflict 
with Dr. C-S.H.'s opinion regarding the origin of the 
veteran's hearing disorders.  Dr. C-S.H. opined in July 1999, 
that the veteran had high frequency sensorineural hearing 
loss and that high frequency sensorineural hearing loss was 
indicative of noise induced hearing loss.  The VA examiner 
found that the veteran's hearing disabilities were age 
related.  

The Board has considered the probative value of each opinion 
in the context of the entire record.  While the opinions 
which associate the veteran's current hearing loss and 
tinnitus with noise exposure in service were provided many 
years after service, the history relied upon is consistent 
with the record.  The veteran's hearing was noted to be 
normal at the time of separation from service but there are 
no specific audiometric findings.  Within a short time after 
service, the veteran filed a claim for an ear condition.  He 
specifically noted on his application that he had had a 
concussion injury from a 3-inch shell.  This history was 
again noted in a VA medical certificate in December 1945.  
Further, on an ear examination by a private physician in 
1949, it was noted that he had a 10 percent hearing loss in 
the left ear.  Accordingly, although the VA examiner in 2001 
reviewed the file and concluded that the hearing loss was age 
related, the evidence is at least in equipoise.  The opinions 
associating his hearing loss and tinnitus with noise exposure 
in service are supported by the evidence.  In such 
circumstances, the benefit of the doubt doctrine is for 
application and the claim is allowed.

 
ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

